Citation Nr: 1611532	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-48 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for atypical Coat's disease of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1986 to December 2007. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claim on appeal was previously remanded by the Board in July 2013.

The Veteran was scheduled to present testimony before a Veterans Law Judge in September 2011; however, the Veteran did not report to the hearing.  The record does not contain any additional requests for an appeals hearing.  Thus, the Board deems the Veteran's request for a Board hearing withdrawn.  See 38 C.F.R. § 20.704 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The claim on appeal was previously remanded by the Board in July 2013 in order to provide a VA examination to assist in determining the level of severity of his atypical Coat's disease of the right eye.  The Veteran was scheduled for a VA examination in July 2013; however, the Veteran did not appear for the examination.  A January 2014 VA medical examination print-out information form notes that the Veteran had failed to appear to the July 2013 VA examination because he was overseas and would not be back until 2014.  Despite having been informed that the Veteran would not return until 2014, VA scheduled the Veteran for another VA examination in October and December 2013, which the Veteran was again unable to attend given his location overseas.

In a March 2014 statement, the Veteran contacted VA and indicated that he was unable to attend the previously scheduled VA examinations because he had been out of the country visiting his spouse who was in the military.  The Veteran requested that the examination be rescheduled.  The Veteran also provided VA with a new address in June 2014.  For these reasons, the Board finds that the Veteran should be rescheduled for a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to help ascertain the current level of frequency, severity, and duration of symptoms of the atypical Coat's disease of the right eye.  Any medically indicated special tests should be accomplished, to include visual field testing.  The examiner should report the extent of the Veteran's disabilities in accordance with VA rating criteria.

2.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



